Case: 14-60670      Document: 00513241470         Page: 1    Date Filed: 10/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60670
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 21, 2015
FNU SUGIHARTO; AMELIA ARIFIN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioners

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A095 225 505
                               BIA No. A200 107 491


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioners Fnu Sugiharto and his co-applicant wife, Amelia Arifin, have
petitioned this court for review of the Board of Immigration Appeals’s (BIA’s)
decision denying as untimely their motion to reopen removal proceedings, in
which they sought to re-apply for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT) and asserted that country



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60670      Document: 00513241470         Page: 2   Date Filed: 10/21/2015


                                   No. 14-60670

conditions had worsened since their original application. The BIA determined
that the motion to reopen was untimely filed and that Sugiharto and Arifin
had failed to show that the untimely filing should be excused because of
changed country conditions.        See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.
§ 1003.2(c)(3)(ii).
      Sugiharto and Arifin, who are Christian, assert that they presented
evidence of increased violence against Christians and of the Indonesian
government’s active participation in “denying Christians the ability to worship
freely” by “forcibly closing churches” and by failing to act when Islamic
extremist groups attacked Christian worshipers. They argue that the BIA
failed to give adequate consideration to evidence they presented of changed
country conditions, that the BIA erred in relying on the State Department’s
2013 International Religious Freedom Report, and that their claims, if true,
would establish eligibility for relief.
      The BIA did not abuse its discretion by taking administrative notice of
the State Department’s 2013 International Religious Freedom Report because
that report is an official document that was incorporated by reference in an
exhibit attached to the motion to reopen. See Enriquez-Gutierrez v. Holder,
612 F.3d 400, 409-11 (5th Cir. 2010); 8 C.F.R. § 1003.1(d)(3)(iv). The conditions
and incidents of religious oppression described in that report were not
materially different in kind, numerosity, and severity from those reported in
the 2007 International Religious Freedom Report. Both documents reported
that the Indonesian government generally upheld the rights of followers of
recognized    religions,   including      Catholics   and   Protestants,    but   that
discrimination and sectarian violence continued to occur and authorities
sometimes failed to respond sufficiently to suppression of religious minorities.
Furthermore, the October 2013 letter written by Sugiharto’s sister—upon



                                            2
    Case: 14-60670     Document: 00513241470     Page: 3   Date Filed: 10/21/2015


                                  No. 14-60670

which he relies as evidence of worsening circumstances—states that Indonesia
“is still the same now and before, discrimination still exist[s], they still don’t
like Chinese and people with other religions, especially Christians.”
      The two reports and the other materials in the administrative record
describe similar, rather than worsening, conditions. See Gotora v. Holder, 567
F. App’x 219, 222 (5th Cir. 2014); In re S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA
2007). Sugiharto and Arifin have not shown that the BIA acted outside of its
broad discretion in denying their motion to reopen because their evidence did
not show that conditions in Indonesia had materially worsened. See Zhao v.
Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). Because Sugiharto and Arifin
have not shown that the BIA abused its discretion, we need not consider
whether prima facie eligibility for asylum, withholding of removal, or relief
under the CAT has been established. See Haider v. Holder, 471 F. App’x 283,
283-84 (5th Cir. 2012). The petition for review is DENIED.




                                        3